Citation Nr: 0517130	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
2003, by the Lincoln, Nebraska, Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  In February 2003, audiometric testing revealed an average 
48-decibel loss, with a speech recognition score of 94 
percent, in the right ear (level I); and an average 49-
decibel loss, with a speech recognition score of 90 percent, 
in the left ear (level II).  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of June 2003, the RO denied the veteran's 
claim of entitlement to a compensable evaluation for 
bilateral hearing loss.  Only after that decision was 
promulgated did the RO, in December 2003, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  The discussions in the June 2003 
rating decision appealed, the December 2003 statement of the 
case (SOC), the January 2004 supplemental statement of the 
case (SSOC), and the February 2004 SSOC (especially when 
considered collectively) informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on December 5, 2003, 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  In fact, 
in a letter dated in February 2004, the veteran indicated 
that he had no further evidence to submit in his appeal as to 
the issue of entitlement to an increased rating for his 
bilateral hearing loss.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By a letter dated in December 2003, the 
veteran was provided with a detailed list of the types of 
evidence that would substantiate his claim; he was informed 
that it was his responsibility to make sure he provides all 
requested records pertaining to his claim.  During the course 
of this appeal, the RO has obtained and reviewed the evidence 
identified by the veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the June 2003 rating decision on appeal 
has not resulted in any prejudice to the veteran, in either 
the development or the merits of his claim, and, therefore, 
any such error was harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  


II.  Factual background.

The records indicate that the veteran entered active duty in 
December 1953; an enlistment examination, conducted in 
December 1951, was negative for any complaints or findings of 
hearing loss or any ear abnormality.  The retirement 
examination, conducted in October 1975, reported a finding of 
mild high frequency hearing loss, bilaterally.  

On the occasion of his initial VA Audiological evaluation in 
September 1976, the veteran was diagnosed with mild degree of 
hearing loss, due to acoustic trauma.  

Medical evidence of record, dated from November 1988 to June 
1996, show that the veteran received ongoing clinical 
evaluation for several disabilities, primarily a hip 
disorder.  These records do not reflect any treatment for 
hearing loss.  An Audiological evaluation, conducted in July 
1996, revealed an average 47-decibel loss, with a speech 
recognition score of 90 percent, in the right ear; and an 
average 40-decibel loss, with a speech recognition score of 
92 percent, in the left ear.  

The veteran's claim for an increased evaluation for bilateral 
hearing loss (VA Form 21-4138) was received in January 2003.  
Received in February 2003 were medical records from the 
Ehrling Berquist Air Force hospital, dated from September 
2001 to February 2003, reflecting treatment for an unrelated 
orthopedic disorder.  These records do not reflect any 
treatment for hearing loss.  

The veteran was afforded a VA Audiological evaluation in 
February 2003, at which time he indicated that his hearing 
had worsened since his last evaluation.  On the authorized 
Audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
80
LEFT
35
35
40
50
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 in the left ear.  The 
diagnosis was mild to profound sensorineural hearing loss.  

Received in April 2003 were medical records from the Ehrling 
Berquist Air Force hospital, dated from January 1997 to April 
2000, reflecting treatment for unrelated disabilities.  These 
records do not reflect any treatment for hearing loss.  

Also received in April 2003 were VA outpatient treatment 
reports, dated from October 1979 to November 2000, reflecting 
ongoing clinical evaluation and treatment for several 
disabilities, including bilateral sensorineural hearing loss.  
During a clinical visit in October 1999, the veteran reported 
having problems with his current hearing aids.  Following an 
Audiological evaluation, it was noted that the veteran 
continued to have mild bilateral sensorineural hearing loss 
from the 250 to 2000 Hertz levels, with a moderate to 
profound loss thereafter.  The examiner indicated that those 
results were similar to tests performed the previous year.  
It was also reported that the veteran would derive some 
benefit from new hearing aids.  

Received in May 2003 were additional medical records from the 
Ehrling Berquist Air Force Hospital, dated from January 1997 
through November 2001, showing ongoing clinical evaluation 
and treatment primarily for an orthopedic disorder.  



III.  Legal analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2004) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2004) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  In evaluating hearing 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service-
connected bilateral hearing loss disability are not met.  
Accordingly, his claim for a compensable rating fails.  

The veteran's most recent VA examination, dated in February 
2003, shows a right ear puretone decibel loss of 48 with 
speech recognition of 94 percent.  This corresponds to a 
numeric designation of Level I hearing in the right ear.  38 
C.F.R. § 4.87, Table VI (2004).  He has a left ear average 
puretone decibel loss of 49 with speech recognition of 90 
percent.  These findings are consistent with Level II hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100. 38 
C.F.R. § 4.85, Table VII (2004).  A review of all audiometric 
examinations of record would support a finding of a 
noncompensable evaluation.  

Even though medical records reflect that the veteran uses a 
hearing aid, the payment of additional compensation based 
upon the use of assistive devices is inconsistent with the 
purpose of VA compensation.  See 52 Fed. Reg. 44118 (1987); 
64 Fed. Reg. 25202, 25204 (1999).  

The Board notes that the veteran's assertions that his 
hearing has deteriorated are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, the noncompensable disability evaluation 
presently assigned accurately reflects the degree of the 
veteran's service-connected hearing impairment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
audiology testing do not show puretone thresholds at all four 
of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


